DYKMAN, J.
This is an appeal from an order substituting Sterling Wallace as plaintiff in this action in the place and stead of Emma Bryant. A brief historical recitation will facilitate our approach to the questions involved in the appeal. In the forepart of the year 1892 the plaintiff commenced an action in the supreme court against Louis J. Grant, Townsend N. Shotwell, Thomas P. Payne, and Mary E. Payne for conspiracy, fraud, and deceit in relation to the exchange of certain real property in the city of Brooklyn, and claimed damages therefor in the sum of $8,000. The cause was tried at the circuit before a jury, and a verdict was rendered in favor of the plaintiff against the defendant Grant, and against the plaintiff in favor of the other defendants. A judgment has been entered against the plaintiff in favor of the defendants who succeeded against her at the trial for the sum of $538.31, and the verdict in her favor against Grant has been set aside by the court. Thereafter the cause was again placed upon the calendar for trial, and an inquest was taken against the defendant Grant in favor of the plaintiff for $6,000. A motion, subsequently made, to set aside the inquest, remains undetermined, so far as the appeal papers show. On the 10th day of January, 1894, the plaintiff was examined in proceedings supplementary to execution which had been issued against the property of the plaintiff upon the judgment against her in this action in favor of some of the defendants, as already stated. Upon that examination the plaintiff said she had this claim of $8,000 against Grant, and that the claim was then in suit. She stated further that she had no other property. Thereupon a receiver of the property of the plaintiff was appointed, who was authorized by an order of the court to sell at public auction the claim of the plaintiff against the defendant Grant. In accordance with such order of sale, the claim was sold at public auction to Sterling Wallace, who *958made a motion to be substituted as plaintiff in this action in the place of Emma Bryant, and his motion was granted. The appeal is from that order, as already stated. Such is the record before us, and it manifests an unmistakable design to perpetrate a fraud upon the law and a fraud upon the court. The evident purpose of the proceeding for the appointment of a receiver was to circumvent the plaintiff, and deprive her of the power to prosecute her claim against Grant, and it is not too much to say that the success of the scheme would be a reproach to the administration of justice. Fortunately, however, the effort must terminate in failure. In the first place, the facts disclosed upon the examination of the plaintiff were entirely insufficient to authorize the appointment of a receiver. The claim of the plaintiff for unliquidated damages is not property in any sense, and no order for the appointment of a receiver can be made until property applicable to the payment of the judgment has been discovered. Hancock v. Sears, 93 N. Y. 81. Indeed, these defendants, instead of being entitled to an order appointing a receiver, were liable to pay the plaintiff costs of the proceeding for a failure to discoArer property applicable to the payment of their judgment. Code Civ. Proc. § 2456. In the second place, if the claim is property in any sense, it is neither in the possession nor under the control of the plaintiff, and it is substantially disputed. Supplementary proceedings were inaugurated and regulated by the original Code of Procedure as a substitute for a creditors’ bill in the old court of chancery. They are in the nature of an equitable action, based upon a judgment, and new facts in addition thereto. They furnish a simple and summary method for the collection of a judgment from property which cannot be reached, by execution. Griffin v. Dominguez, 2 Duer, 658; Allen v. Starring, 26 How. Pr. 59; Lynch v. Johnson, 48 N. Y. 27. But neither these proceedings nor the old judgment creditors’ suit were designed to reach a cause of action for a tort. They authorize the pursuit of nothing but property. The affidavit upon which the proceedings are based must state that the judgment debtor has ‘“property” which he refuses to apply to the satisfaction of the judgment. How can that allegation be predicated upon a mere claim for damages? Then, if it appears that the judgment debtor has such “property,” a judge may make an order requiring him to appear, and answer respecting his “property.” Then, if “property” is discovered, a receiver may be appointed of such “property.” Therefore nothing but property can be affected in these proceedings, and a claim for damages for a tort may not be even a cause of action. In no view is it property within the meaning of the statute relating to proceedings supplementary to execution. 10 Abb. Dig. p. 717, No. 134, and cases cited. Moreover, as we have seen, these supplemental proceedings are in the nature of an equitable action, and therefore nothing inequitable should be permitted therein. Yet it would be not only inequitable, but unjust, to deprive the plaintiff of her right to prosecute her action for damages against the defendant. . She claims $8,000, and she has secured a recovery twice. The record before us discloses the perpetration of a gross fraud upon the plaintiff, and her recovery must not be *959jeopardized, or her proceedings embarrassed. She must proceed with her suit untrammeled by interference. There will be ample time and opportunity for the court to direct the payment of the judgment against the plaintiff from the judgment in this action when it is recovered. Justice can thus be wrought to all parties. The order should be reversed, with $10 costs and disbursements, and the motion should be denied, with $10 costs.